—Order, Family Court, New York County (Rhoda Cohen, J.), entered on or about May 25, 1997, denying appellant’s motion to vacate her default at the fact-finding and dispositional hearings that resulted in the termination of her parental rights on a finding of permanent neglect and in a determination that it was in the best interest of the subject children that they be freed for adoption, unanimously affirmed, without costs.
Vacatur of appellant’s default at the fact-finding and dispositional hearings was properly denied both for her failure to demonstrate a reasonable excuse for her nonappearance and, more significantly, for her failure to demonstrate a meritorious defense to the finding of permanent neglect or the finding that termination was in the best interest of the children. Her mere submission of a general denial to the termination petitions did not suffice to show that she possessed a meritorious defense (see, Matter of Derrick T., 261 AD2d 108; Matter of James Edward M., 250 AD2d 685). Concur — Sullivan, J. P., Williams, Wallach, Lerner and Friedman, JJ.